Exhibit 10.1

 

MARTEN TRANSPORT, LTD.

 

SECOND AMENDED AND RESTATED

 

EXECUTIVE OFFICER PERFORMANCE INCENTIVE PLAN

 

I.

GENERAL

 

 

A.

Plan Purpose. In an effort to maintain a position of leadership in the highly
competitive business segments in which Marten Transport, Ltd. (the “Company”)
competes, it is necessary to promote the financial interests of the Company and
its Subsidiaries, including its growth, by attracting and retaining highly
qualified executive officers possessing outstanding ability, motivating such
executives by means of performance related incentives, and providing incentive
compensation opportunities which are competitive with those of similar
corporations. The Marten Transport, Ltd. Second Amended and Restated Executive
Officer Performance Incentive Plan (the “Plan”) is designed to assist the
Company in attaining these objectives.

 

 

B.

Cash Bonus Plan. The Plan is a cash bonus plan and is not intended to be (and
shall not be construed and administered as) a deferred compensation plan or an
employee benefit plan within the meaning of ERISA. Bonus Awards under this Plan
are intended to be discretionary and shall not constitute a part of an
employee’s regular rate of pay for any purpose.

 

 

C.

Term. The provisions of the Plan shall continue indefinitely subject to
termination by the Company; however, the Committee shall, in its sole and
absolute discretion, determine each year whether Bonus Awards will be granted
for such year and the amount of any Bonus Award for a Participant.

 

 

D.

Definitions. Unless the context requires otherwise, the following terms when
used with initial capitalization have the following meanings:

 

Award Year - The calendar year for which Bonus Awards, if any, are calculated
under the Plan.

 

Award Year Net Income - The Company’s net income, determined in accordance with
generally accepted accounting principles, prior to accounting for the aggregate
value of vesting Performance Unit Awards, the aggregate value of the Bonus
Awards and the related tax effects for the Award Year.

 

Base Salary - The annual base compensation paid to an Eligible Employee for an
Award Year and base pay not paid during the Award Year as a result of an
earnings reduction election under a Code section 125 cafeteria plan or any
deferred compensation plan or other arrangement.

 

Board - The Board of Directors of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

Bonus Award - The cash bonus payable from the Bonus Pool to a Participant as
determined under Section III.A., subject to the terms of the Plan.

 

Bonus Pool – For each Award Year, an amount equal to (a) the Bonus Rate that
corresponds to the percentage increase in the Award Year Net Income over the Net
Income Goal (subject to the increase being at least 5%), multiplied by (b) the
aggregate Base Salary for all Eligible Employees.

 

Bonus Rate – Is the bonus rate identified on the attached Schedule A that
corresponds to the percentage increase in the Award Year Net Income over the Net
Income Goal.

 

Code - The Internal Revenue Code of 1986, as from time to time amended including
any related regulations.

 

Committee - The Compensation Committee of the Board.

 

Company - Marten Transport, Ltd.

 

Designated Subsidiary - A subsidiary of the Company that has been designated by
the Committee from time to time, in its sole and absolute discretion, as
eligible to participate in the Plan.

 

Eligible Employee - Each Executive Officer of the Company or a Designated
Subsidiary who has completed at least one year of continuous service as of
December 31 of an Award Year and is employed by the Company or a Designated
Subsidiary as of December 31 of an Award Year.

 

Employer - The Company and any Designated Subsidiary.

 

ERISA - The Employee Retirement Income Security Act of 1974, as from time to
time amended, including any related regulations.

 

Executive Officer - Each executive officer of the Company who has been elected
an executive officer, within the meaning of the rules of the Securities and
Exchange Commission, by the Board.

 

Net Income Goal - The Company’s net income, as reported in its audited financial
statements, for the prior year, or such other net income goal selected by the
Committee.

 

Participant - Each Eligible Employee who is designated as a Participant for an
Award Year by the Committee.

 

Performance Unit Awards - The Company’s outstanding performance unit awards
granted from time to time by the Board.

 

 
2

--------------------------------------------------------------------------------

 

 

Plan - The Marten Transport, Ltd. Second Amended and Restated Executive Officer
Performance Incentive Plan, as evidenced by this written instrument as may be
amended from time to time.

 

Subsidiary - Any entity, corporate or otherwise, in which the Company, directly
or indirectly, owns or controls a greater than 50% interest.

 

II.

PARTICIPATION

 

 

A.

Participants. Participants will be determined annually by the Committee from
among the Company’s Eligible Employees. Designation as a Participant will apply
only for the Award Year for which the designation is made and may include a
partial year.

 

 

B.

Termination of Employment. In order to be entitled to receive a payment for
Bonus Award for an Award Year, a Participant must be actively and continuously
employed for at least one year through December 31 of the Award Year for which
the Bonus Award is paid; however, the Committee may, in its sole and absolute
discretion, pay a Bonus Award to a Participant who has terminated employment
prior to December 31 of the relevant Award Year.

 

III.

COMPUTATION AND PAYMENT OF BONUS AWARDS

 

 

A.

Bonus Pool. The Bonus Pool will be established only if the percentage increase
in the Award Year Net Income over the Net Income Goal is at least 5%. Subject to
the foregoing, the Committee, in its sole and absolute discretion, shall
determine the amount of the Bonus Award, if any, payable from the Bonus Pool to
each Participant, and the Committee shall not be required to allocate the full
Bonus Pool among the Participants.

 

 

B.

Committee’s Discretion. The Committee may, in its sole and absolute discretion,
adjust Award Year Net Income and Net Income Goal at any time during or after an
Award Year to account for extraordinary items affecting net income.

 

 

C.

Cash Payment. Payment of a Bonus Award will be made in cash as soon as
practicable following the end of the Award Year, without interest, but in any
event by the March 15 following the end of the Award Year.

 

 

D.

Withholding Taxes. Notwithstanding any of the foregoing provisions, the Employer
shall withhold from any payment to be made hereunder such amounts as it
reasonably determines it may be required to withhold under any applicable
federal, state or other law, and transmit such withheld amounts to the
appropriate authorities.

 

 

E.

Payment in Event of Incapacity. If any individual entitled to receive any
payment under the Plan is, in the judgment of the Committee, physically,
mentally or legally incapable of receiving or acknowledging receipt of the
payment, and no legal representative has been appointed for the individual, the
Committee may (but is not required to) cause the payment to be made to any one
or more of the following as may be chosen by the Committee; the institution
maintaining the individual; a custodian for the individual under the Uniform
Transfers to Minors Act of any state; or the individual’s spouse, child, parent,
or other relative by blood or marriage. The Committee is not required to see to
the proper application of any such payment, and the payment completely
discharges all claims under the Plan against the Company, and the Plan to the
extent of the payment.

  

 
3

--------------------------------------------------------------------------------

 

 

 

F.

Payment in the Event of Death. Distribution to a deceased Participant will be
made to the Participant’s heirs determined pursuant to the applicable laws of
inheritance or descent.

 

IV.

PLAN ADMINISTRATION

 

 

A.

Plan Administration. The Committee or its delegate has the authority and
responsibility to manage and control the general administration of the Plan.
This Plan is not intended to modify or limit the powers, duties or
responsibilities of the Committee as set forth under the Charter for the
Committee as adopted by the Board from time to time. Determinations, decisions
and actions of the Committee, in connection with the construction,
interpretation, administration, or application of the Plan will be final,
conclusive, and binding upon any Participant and any person claiming under or
through the Participant. No employee of an Employer, any member of the Board,
any delegate of the Board, or any member of the Committee will be liable for any
determination, decision, or action made in good faith with respect to the Plan
or any Bonus Award made under the Plan.

 

 

B.

Compensation Committee. The Compensation Committee has the sole authority and
responsibility to establish the amount of any Bonus Award payable to any
Participant.

 

V.

AMENDMENT OR TERMINATION

 

The Plan may at any time be amended, modified, or terminated, as the Committee
in its sole and absolute discretion determines. Such amendment, modification, or
termination of the Plan will not require the consent, ratification, or approval
of any party, including any Participant.

 

VI.

MISCELLANEOUS

 

 

A.

Non-Assignability. A Participant’s rights and interests in and to payment of any
Bonus Award under the Plan may not be assigned, transferred, encumbered or
pledged other than by will or the laws of descent and distribution; and are not
subject to attachment, garnishment, execution or other creditor’s processes.

 

 

B.

No Contract of Employment. Neither the Plan, nor any Bonus Award, constitutes a
contract of employment, and participation in the Plan will not give any employee
the right to be retained in the service of the Company or any Subsidiary or
continue in any position or at any level of compensation.

  

 
4

--------------------------------------------------------------------------------

 

 

 

C.

Controlling Law. This Plan and all determinations made and actions taken
pursuant hereto to the extent not preempted by federal laws, will be governed
and construed by the internal laws of the State of Wisconsin, except its laws
with respect to choice of law.

 

 

D.

Unfunded, Unsecured Obligation. A Participant’s only interest under the Plan
shall be the right to receive either a cash payment for a Bonus Award pursuant
to the terms of the Bonus Award and the Plan. No portion of the amount payable
to a Participant under this Plan shall be held by the Company or any Subsidiary
in trust or escrow or any other form of asset segregation. To the extent that a
Participant acquires a right to receive a cash payment under the Plan, such
right shall be no greater than the right of any unsecured, general creditor of
the Company, and no trust in favor of any Participant will be implied.

  

 
5

--------------------------------------------------------------------------------

 

 

Schedule A

 

Bonus Rate Schedule

 

Percentage increase in the Award Year Net

Income over the Net Income Goal

Bonus Rate

Less than 5.00%

 

0.00%

 

5.00%

 

5.00%

 

6.00%

 

7.00%

 

7.00%

 

9.00%

 

8.00%

 

11.00%

 

9.00%

 

13.00%

 

10.00%

 

15.00%

 

11.00%

 

18.00%

 

12.00%

 

21.00%

 

13.00%

 

24.00%

 

14.00%

 

27.00%

 

15.00%

 

30.00%

 

16.00%

 

33.00%

 

17.00%

 

36.00%

 

18.00%

 

39.00%

 

19.00%

 

42.00%

 

20.00%

 

45.00%

 

21.00%

 

48.00%

 

22.00%

 

51.00%

 

23.00%

 

54.00%

 

24.00%

 

57.00%

 

25.00%

 

60.00%

 

26.00%

 

63.00%

 

27.00%

 

66.00%

 

28.00%

 

69.00%

 

29.00%

 

72.00%

 

30.00%

 

75.00%

 

31.00%

 

78.00%

 

32.00%

 

81.00%

 

33.00%

 

84.00%

 

34.00%

 

87.00%

 

35.00%

 

90.00%

 

36.00%

 

93.00%

 

37.00%

 

96.00%

 

38.00%

 

99.00%

 

39.00%

 

100.00%

 

Greater than 39.00%

 

100.00%

 

 

 

6